Exhibit 10.18
 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement between Tonix Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and Susan Oliver (the “Executive”) dated
as of April 1, 2011 (the “Agreement”) is made and entered into this July 27,
2011 (the “Amendment”).


WHEREAS, the Company has entered into negotiations with David Moss and Robert
Prag of The Del Mar Consulting Group, Inc. in connection with a potential
reverse merger transaction pursuant to which the Company would be acquired by a
publicly registered company (“Pubco”) for a majority of the then issued and
outstanding shares of Pubco (the “Reverse Merger”); and


WHEREAS, the parties hereto desire to amend the terms of the Agreement as set
forth below.


NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Definitions.  Unless otherwise set forth in this Amendment, all capitalized
terms shall have the meanings ascribed to them in the Agreement.


2. Amendments.


2.1 Subsection (a) of Section 3 of the Agreement is hereby deleted in its
entirety and replaced by the following paragraph:


“From the Agreement Effective Date through July 31, 2011, the Executive shall be
employed on an at-will basis at a salary equal to the minimum wage for employees
in the State of New York ($7.25, as of the date hereof) for each hour worked up
to 40 hours per week and equal to time and one-half ($10.88, as of the date
hereof) for each hour worked in excess of 40 hours per week.  Beginning on
August 1, 2011, the Executive shall be employed on an at-will basis at a salary
equal to One Hundred Fifty Thousand Dollars ($150,000) (the “Pre-Public
Salary”).”


2.2 Subsection (b) of Section 3 of the Agreement is hereby deleted in its
entirety and replaced by the following paragraph:


“If the Executive remains employed as of the consummation of the sale of at
least Five Hundred Thousand Dollars ($500,000) in additional equity securities,
which for the avoidance of doubt does not include debt securities convertible
into equity securities of the Company (the “Financing”), the Executive shall
receive a lump sum payment in the amount of Thirty Thousand Dollars ($30,000)
(the “Lump Sum Payment”).  The Lump Sum Payment shall be paid at the same time
that the Executive’s first regular salary installment would be paid following
the Financing, net of applicable withholding and payroll taxes.”
 
 
1

--------------------------------------------------------------------------------

 




2.3 Upon the approval by the non-employee independent members of the Board of
Directors, the Executive's salary may be increased sooner than otherwise
provided herein and the Lump Sum Payment may be paid at an earlier time.


3. Governing Law.  This Amendment shall be governed by and construed under the
laws of the State of New York.


4. Severability.  In the event one or more of the provisions of this Amendment
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.


5. Effect of Amendment.  The parties hereby agree and acknowledge that except as
provided in this Amendment, the Agreement remains in full force and effect and
has not been modified or amended in any other respect, it being the intention of
the parties hereto that this Amendment and the Agreement be read, construed and
interpreted as one and the same instrument.


6. Counterparts.  This Amendment may be executed and delivered (including by
facsimile or other electronic transmission) in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.


7. Further Assurances.  In the event that any further action is necessary or
desirable to carry out the purposes of this Amendment in a manner consistent
with this Amendment and the Agreement, each of the parties will take such
further action as the requesting party may reasonably request.


[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.
 

 
TONIX PHARMACEUTICALS, INC.
         
 
By:
/s/ SETH LEDERMAN       Seth Lederman, M.D.       President and Chairman        
    EXECUTIVE:               /s/ SUSAN OLIVER             Address:              
   



 
[Signature Page of the Amendment to Employment Agreement]
 
 
3
 